Citation Nr: 0634221	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
damage to Muscle Group I in the left shoulder, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran's claim for an increased rating, received in 
August 2003, specified that an increase was sought for his 
service-connected partial paralysis of the right median 
nerve, described by the veteran as right wrist and arm 
disability.  The veteran did not specifically request an 
increase for his service-connected left shoulder Muscle Group 
I disability.  Nevertheless, apparently based on left 
shoulder complaints raised during the course of a September 
2003 VA examination, after increasing the rating for the 
veteran's partial paralysis of the right median nerve, the RO 
also adjudicated a claim for an increased rating of the left 
shoulder Muscle Group I disability.  The veteran has appealed 
the RO's decision to continue the previously awarded 10 
percent rating.  Accordingly, the veteran's appeal of the 
continuance of the 10 percent rating for his service-
connected left shoulder Muscle Group I disability is before 
the Board, while the unappealed claim for an increased rating 
for partial paralysis of the right median nerve is not.

In August 2005, the veteran withdrew his original request for 
a hearing before a member of the Board, and opted for a 
formal hearing at the RO instead.  A transcript of his August 
2005 hearing is of record.

The veteran submitted additional evidence after the RO's most 
recently issued supplemental statement of the case (SSOC).  
Since the veteran has waived consideration by the RO of this 
newly submitted evidence, a remand is not necessary.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's damage to Muscle Group I in the left shoulder 
area causes pain and aching in the area of the muscle injury 
and is also evidenced by some degradation of joint range of 
motion, and limitation of undefined overhead activities, but 
no impact on activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for damage 
to Muscle Group I in the left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 
4.71a, Diagnostic Code 5201, 4.73, Diagnostic Code 5301 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, and January and December 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to increased ratings for his service-
connected disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and two SSOCs 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

The Board notes that the notifications did not include the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, such an issue is not now before the Board and is not 
raised by the Board's decision.  Consequently, a remand of 
the rating issue is not necessary.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured two 
examinations in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.

The veteran was wounded in combat in WWII.  His wounds 
included a shell fragment wound to the left shoulder area, 
for which he was service connected effective October 11, 
1950, rated as 10 percent disabling.  By a December 1961 
action, VA determine that Muscle Group I had been affected.

A September 2003 VA examination found that the area of the 
left shoulder muscle injury was tender.  Forward flexion of 
the shoulders was to 160 degrees bilaterally; external 
rotation was to 45 degrees bilaterally, and internal rotation 
was to approximately T10 bilaterally.  X-ray examination 
revealed evidence of foreign bodies within the soft tissues 
of the left shoulder compatible with the veteran's known 
shrapnel injury.  There were also mild degenerative changes 
in the left shoulder.  

Another examination was conducted in October 2005.  The 
examiner noted that the veteran was now retired, and that his 
left shoulder wound therefore did not affect his vocation.  
The veteran averred that his left shoulder disability limits 
him from doing any type of overhead activity, though he was 
not able to give any specific examples of any particular 
activity that he was unable to perform.  The examiner also 
noted that the veteran does not have any recreational 
activities that are limited by his left shoulder disability.  

Examination revealed a scar consistent with his shrapnel 
wound, and tenderness to palpation about the scar.  There was 
no other bony tenderness.  The examiner noted that the 
veteran was a very thin man, and that there was some wasting 
both of his infraspinatus and supraspinatus that was evident 
bilaterally.  Forward flexion of the shoulders was to 130 
degrees, bilaterally; abduction was to 160 degrees, also 
bilaterally.  External rotation was to 45 degrees, and 
internal rotation was to T12, both bilaterally.  Strength was 
reported as being 4+/5 with abduction, forward flexion, and 
external rotation, also bilaterally.  The veteran's left 
upper extremity was reported as neurovascularly intact.  
Following repetitive wall pushups, the veteran was limited 
more by weakness and fatigue than by pain in the left 
shoulder.  The weakness was described by the examiner as 
being minimal, and was not detected on strength examination.  

VA outpatient treatment notes indicate the veteran has 
received ongoing treatment for his chronic left shoulder pain 
associated with this disability.  He has been unable to 
attend physical therapy because he lives a long distance from 
his nearest VA medical facility, but he was given instruction 
on the importance of exercise and the use of an exercise 
restorator.  A December 2005 physical therapy note indicated 
that the veteran complained of increased weakness in both 
arms and legs over the last few years.  The therapist noted 
that there was significant muscle atrophy in the 
intrascapular area of both upper extremities, equal 
bilaterally.  

Also of record is a document labeled as an Impairment 
Explanation, dated in July 2006, and provided by the private 
Hand and Upper Extremity Rehab Clinic of Terre Haute, 
Indiana.  The document shows that left shoulder flexion was 
to 145 degrees, which was termed a two percent impairment of 
the shoulder.  Extension was to 40 degrees, which was 
identified as a one percent impairment.  Internal rotation 
was to 55 degrees, a two percent impairment.  Adding the 
three, the Impairment Explanation determined that total 
impairment of the left upper extremity was five percent.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected damage to Muscle Group I in 
the left shoulder is evaluated utilizing the rating criteria 
found at Diagnostic Code 5301, injury to Muscle Group I.  
38 C.F.R. § 4.73.  Under Diagnostic Code 5301, a zero percent 
(non-compensable) rating is for application when there is 
slight disability involving the extrinsic muscles of the 
shoulder girdle affecting the upward rotation of the scapula 
and elevation of the arm above shoulder level.  Id.  The 
cardinal signs of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).  A slight disability is defined as a 
simple wound of muscle without debridement or infection, with 
objective findings that include minimal scarring, no evidence 
of fascial defect, atrophy, or impaired tonus, no functional 
impairment, and no metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56(d)(1).  

A 10 percent rating if for application when there is moderate 
disability.  A moderate disability is defined as being caused 
by a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Objective findings 
of a moderate disability include small or linear entrance and 
(if present) exit scars indicating short track of missile 
through muscle tissue, with some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of 
power, or lowered threshold of fatigue when compared to the 
sound side.

A 30 percent rating is for application when there is 
moderately severe disability.  A moderately severe disability 
is defined as being caused by a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, pronged infection, or 
sloughing of soft parts, and intermuscular scarring.  
Objective findings of a moderately severe disability include 
small or linear entrance and (if present) exit scars 
indicating short track of missile through one or more muscle 
groups, with indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

Here, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned 10 percent rating.  The findings of both 
VA examinations, and the report of the physical therapist, in 
fact, are more indicative of a non-compensable rating than 
even the currently assigned 10 percent rating.  The examiners 
reported good forward flexion of both shoulders, to well 
above the shoulders.  X-ray examination revealed evidence of 
foreign bodies within the soft tissues, but not the muscles, 
of the left shoulder.  The objective findings do not support 
the assignment of a higher, 30 percent, rating because there 
is no indication on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  As noted, both shoulders exhibited essentially 
identical characteristics as regards the presence of atrophy 
and as regards the reported loss of power, weakness, lowered 
threshold of fatigue, and fatigue-pain.  The physical 
therapist noted that there was significant muscle atrophy in 
the intrascapular area of both upper extremities, equal 
bilaterally.  The veteran's left upper extremity was reported 
as neurovascularly intact.  

Finally, the veteran was not able to identify any specific 
examples of activities that he was unable to perform either 
in the course of normal daily activities or recreational 
activities due to his left shoulder disability.  

In short, there is no objective medical evidence of record 
supporting the award of the higher, 30 percent, disability 
rating for the veteran's service-connected damage to Muscle 
Group I in the left shoulder utilizing Diagnostic Code 5301.  

The Board has considered other diagnostic codes to determine 
if utilization of another code would result in a higher 
award, but finds none.  The only other diagnostic code that 
might appropriately be used is Diagnostic Code 5201, based on 
loss of functionality of the veteran's left shoulder as 
evidenced by limitation of motion of the arm about the axis 
of the shoulder.  38 C.F.R. § 4.71a.  In order to warrant a 
higher, 30 percent, rating based on limitation of motion of 
the arm, motion would have to be limited to midway between 
the side and shoulder level.  Here, the VA examination of 
October 2005 reported abduction of the left shoulder to 160 
degrees, and the Hand and Upper Extremity Rehab Clinic 
reported abduction to 90 degrees, both of which are well in 
excess of the range of motion limitation required for a 30 
percent rating based on limitation of motion.  Additionally, 
while there was noted some tenderness at the site of the 
wound, whether due to the scar or underlying structures, a 
separate rating for scarring is not warranted without 
evidence of a painful scar on examination, or other disabling 
symptoms, such as an unstable scar.  38 C.F.R. § 4.118 
(2006).  

In sum, the Board finds no diagnostic code under which a 
rating higher than the currently assigned 10 percent is 
warranted.  


ORDER

Entitlement to an increased rating for service-connected 
damage to Muscle Group I in the left shoulder, currently 
rated as 10 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


